                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


ARNOLD JOHNSON,

      Plaintiff,

v.                                           Civil Action No. 7:11-CV-88 (HL)

CO II BOYD, et al.,

      Defendants.

                                     ORDER

      Plaintiff Arnold Johnson filed this lawsuit pursuant to 42 U.S.C. § 1983,

alleging that on June 23, 2009, while incarcerated at Valdosta State Prison

(“VSP”), Defendants violated his Eighth Amendment rights by failing to timely

intervene when Plaintiff’s cellmate attacked him. 1 This case is now before the

Court on the Recommendation of United States Magistrate Judge Thomas Q.

Langstaff. (Doc. 141). The Magistrate Judge recommends denying Defendants’

Motion for Summary Judgment. (Doc. 130). Defendants object, arguing that the

Magistrate Judge erred (1) in finding that a genuine issue of material fact remains

regarding the reasonableness of Defendants’ response to the attack on Plaintiff;

and (2) in concluding that Defendants are not entitled to qualified immunity. (Doc.

142). Upon conducting a de novo review of the portions of the Recommendation

1 Plaintiff also asserted a claim under § 1983 for failure to protect from a known
risk of injury, which the Court previously dismissed for failure to state a claim.
(Doc. 69). The Eleventh Circuit affirmed the dismissal of Plaintiff’s failure to
protect claim. (Doc. 88).
to which Defendants’ object, the Court overrules the objections and ADOPTS the

Recommendation. The Court DENIES Defendants’ Motion for Summary

Judgment. (Doc. 130).

I.    DISCUSSION

      The Magistrate Judge thoroughly set forth the facts and the procedural

history of this case in his Recommendation. Accordingly, the Court will not

endeavor to repeat them here.

      Defendants’ objections to the Recommendation are limited to two points.

First, Defendants argue that Plaintiff has failed to establish an Eighth

Amendment deliberate indifference claim and that the Magistrate Judge erred in

determining that there is any dispute of material fact concerning their intervention

between Plaintiff and his cellmate. Second, Defendants contend that the

Magistrate Judge erred in denying them qualified immunity, arguing that there is

no clearly established body of law that would place them on notice that their

conduct was unlawful.

      A.    Failure to Intervene

      “A prison official’s ‘deliberate indifference’ to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S.

825, 828 (1994); see also Harmon v. Berry, 728 F.2d 1407, 1409 (11th Cir. 1984)

(“Prisoners have a constitutional right to be protected from violence while in

custody.”). The Eighth Amendment imposes a duty on prison officials “to protect

                                         2
prisoners from violence at the hands of other prisoners.” Id. at 833 (internal

quotation marks omitted). “It is not, however, every injury suffered by one inmate

at the hands of another that translates into constitutional liability for prison

officials responsible for the victim’s safety.” Id. at 834. Rather, an Eighth

Amendment violation “will occur when a substantial risk of serious harm, of which

the official is subjectively aware, exists and the official does not respond[ ]

reasonably to that risk.” Marsh v. Butler County, Ala., 268 F.3d 1014, 1028 (11th

Cir. 2001) (internal quotation marks and citation omitted).

      In order to rise to the level of a constitutional violation, a prison official

“must have been deliberately indifferent to a known danger before we can say

that [his] failure to intervene offended evolving standards of decency.” Brown v.

Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (internal quotation marks and

citation omitted). To survive summary judgment, a plaintiff must “produce

evidence of (1) a substantial risk of serious harm; (2) the defendant[‘s] deliberate

indifference to that risk; and (3) causation.” Goodman v. Kimbrough, 718 F.3d

1325, 1331 (11th Cir. 2013) (quoting Carter v. Galloway, 352 F.3d 1346, 1349

(11th Cir. 2003)). In the context of a failure to intervene claim, the Eleventh

Circuit has held that “[e]ven when an officer is not a participant in the

[altercation], he can still be held liable if he fails to take reasonable steps to

protect the victim.” Ledlow v. Givens, 500 F. App’x 910, 914 (11th Cir. 2012)

(citing Skritch v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002)). “The plaintiff

                                         3
has the burden to demonstrate that the defendant was in a position to intervene

but failed to do so.” Id. (citing Hadley v. Gutierrez, 526 F.3d 1324, 1330-31 (11th

Cir. 2008)).

      Defendants do not object to the Magistrate Judge’s conclusion that Plaintiff

met his burden of producing evidence sufficient to establish the objective element

that during the altercation with his cellmate he faced a substantial risk of serious

harm. Defendants do object to the Magistrate Judge’s finding that a material

question of fact exists concerning the length of time it took for Defendants to

intervene in the altercation and the reasonableness of their response.

Defendants argue that the Magistrate Judge erred in ignoring evidence of the

reasonableness of their response under the circumstances and that they followed

established protocol for responding to inmates fighting. However, the

Recommendation very specifically sets forth the steps taken by Defendants in

responding to the situation. Rather, it is Defendants’ position that ignores

Plaintiff’s testimony that the officers remained outside of the cell for several

minutes, knowing that Plaintiff was under attack yet doing nothing.

      The Court concurs with the Magistrate Judge’s assessment that, were a

jury to credit Plaintiff’s testimony, the jury could conclude that Defendants were

subjectively aware of the risk faced by Plaintiff and infer that Defendants

disregarded that risk by remaining outside of the cell for a number of minutes

without intervening. Whether or not Defendants had the opportunity to intervene

                                         4
earlier, and whether the delay in intervening was reasonable, is materially

disputed and must be determined by a jury. Accordingly, summary judgment is

not appropriate.

      B.     Qualified Immunity

      Qualified immunity offers complete protection for government officials sued

in their individual capacities “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Accordingly,

qualified immunity “balances two important interests – the need to hold public

officials accountable when they exercise power irresponsibly and the need to

shield officials from harassment, distraction, and liability when they perform their

duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). “When

properly applied, [qualified immunity] protects all but the plainly incompetent or

those who knowingly violate the law.” Ashcroft v. al-Kidd, 563 U.S. 731, 743

(2011) (internal quotation marks omitted). Nevertheless, the defense does not

protect an official who “knew or reasonably should have known that the action he

took within his sphere of official responsibility would violate the constitutional

rights of the [plaintiff], or if he took the action with the malicious intention to cause

a deprivation of constitutional rights or other injury.” Wood v. Strickland, 420 U.S.

308, 322 (1975) (alternation in original).



                                             5
      To receive qualified immunity, the official first must “prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful

acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal

quotation marks omitted). Once the official establishes that he was engaged in a

“discretionary function,” the burden shifts to the plaintiff “to show that the

defendant is not entitled to qualified immunity.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1264 (11th Cir. 2004) (emphasis in original). To

demonstrate that the official is not entitled to qualified immunity, the plaintiff must

show (1) that the official violated a constitutional right; and (2) that the

constitutional right violated was “clearly established” at the time of the alleged

violation. Saucier v. Katz, 533 U.S. 194, 201 (2001); Holloman, 370 F.3d at 1264.

      A plaintiff can demonstrate that the right violated was clearly established in

three ways. First, the conduct involved in the case may “so obviously violate[ ]

th[e] constitution that prior case law is unnecessary.” Terrell v. Smith, 668 F.3d

1244, 1257 (11th Cir. 2012). Second, the plaintiff may show that “a materially

similar case has already been decided” at the time of the alleged incident by the

United States Supreme Court, the Eleventh Circuit, or the Georgia Supreme

Court. Id. at 1255. In assessing whether the law is clearly established, courts ask

whether the factual scenario faced by the official “is fairly distinguishable from the

circumstances facing a government official in a previous case. If so, the cases

are not materially similar and, thus, provide insufficient notice to the official to

                                          6
clearly establish the law.” Id. at 1256. And third, a plaintiff may point to a

“broader, clearly established principle [that] should control the novel facts.” Id.

However, the principle must be established with “obvious clarity by the case law

so that every objectively reasonable government official facing the circumstances

would know that the official’s conduct did violate federal law when the official

acted.” Id. (internal quotation marks and citation omitted).

      Here, there is no dispute that Defendants were acting within the scope of

their discretionary authority at the time of the alleged attack on Plaintiff. However,

Defendants object to the Magistrate Judge’s conclusion that the law is clearly

established for purposes of qualified immunity that prison officials have a duty to

intervene in inmate-on-inmate violence. Defendants suggest that they could not

have been aware of the unpublished decisions cited by the Magistrate Judge and

point to language from the Eleventh Circuit’s remand of this case in support of

their position that the holding in Ensley v. Soper, 142 F.3d 1402, 1407 (11th Cir.

1998), 2 has not explicitly been adopted in situations involving a corrections officer

who observes an altercation between inmates.



2 In Ensley v. Soper, the Eleventh Circuit held that an officer has a duty to
intervene if he observes a constitutional violation and is in a position to intervene.
142 F.3d at 1407. The Magistrate Judge cited to Ensley in his original
Recommendation that Plaintiff’s Complaint be dismissed for failure to state a
claim for failure to intervene. (Doc. 33). In remanding the case, the Eleventh
Circuit in a footnote stated, “While it is well settled that Ensley applies to
situations where one officer observes a fellow officer violating a constitutional
right, typically by using excessive force, we have not explicitly adopted this
                                         7
      Contrary to Defendants’ position, the law was clearly established in 2009

that prison officials have a duty to afford inmates reasonable protection from a

known danger, including violence exacted by other inmates. The Supreme Court

in Farmer plainly articulated that “officials . . . must take reasonable measures to

guarantee the safety of the inmates, . . . In particular, as the lower courts have

uniformly held, and as we have assumed, prison officials have a duty . . . to

protect prisoners from violence at the hands of other prisoners.” 511 U.S. at 832-

33 (internal quotation marks omitted); see also Hopkins v. Britton, 742 F.2d 1308,

1310 (11th Cir. 1984) (“when prison officials are or should be aware of a danger

posed to an inmate, they are obligated to take all reasonable steps to protect

him, and the failure to so may be an actionable constitutional wrong”). 3 As the

Supreme Court explained in Farmer, “having stripped [prisoners] of virtually

every means of self-protection and foreclosed their access to outside aid, the




holding in a situation involving an officer observing a fight between inmates.”
Johnson v. Boyd, 568 F. App’x 719, 722 n.2 (11th Cir. 2014). Yet, the Eleventh
Circuit has held that a prison official may be liable under the Eighth Amendment
for failing to take reasonable steps to intervene in an inmate-on-inmate assault.
See Woodyard v. Alabama Dep’t of Corr., 700 F. App’x 927, 933-34 (11th Cir.
2017); Ledlow, 500 F. App’x at 914; Terry v. Bailey, 376 F. App’x 894, 896 (11th
Cir. 2012); Murphy v. Turpin, 159 F. App’x 945, 948 (11th Cir. 2005)
3 Defendants cite to several cases from other circuits in support of their position

that there is no clearly established law requiring that an unarmed correctional
officer intervene immediately during a violent inmate altercation. (Doc. 142, p. 7).
But there has been no suggestion in this case that the response must be
immediate, only that the response must be reasonable.
                                          8
government and its officials are not free to let the state of nature take its course.”

Id. at 833.

      Viewing the facts in the light most favorable to Plaintiff, Defendants were

readily aware of the altercation between Plaintiff and his cellmate and the danger

the cellmate posed to Plaintiff’s safety. Nevertheless, Defendants waited several

minutes before entering the cell. Based on these facts, it would be obvious to a

reasonable officer that he could be held liable for a constitutional violation for

failing, or unreasonably delaying, to intervene while one inmate assaulted

another. Defendants accordingly are not entitled to qualified immunity.

II.   CONCLUSION

      Having fully considered the record in this case, and after making a de novo

determination of the portions of the Recommendation to which Defendants

object, the Court finds Defendants’ objections unpersuasive and agrees with the

Recommendation. Accordingly, the Recommendation is ACCEPTED AND

ADOPTED. The Court DENIES Defendants’ Motion for Summary Judgment.

(Doc. 130). This case shall be placed on the Court’s next available trial calendar.

      SO ORDERED, this 20th day of March, 2019.


                                 s/ Hugh Lawson_______________
                                 HUGH LAWSON, SENIOR JUDGE

aks



                                          9
